       Case 1:19-cr-00103-JLS-HKS Document 71 Filed 03/19/21 Page 1 of 1




IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

              v.                                                     19-CR-103

SHANE GUAY,

                            Defendant.



                                NOTICE OF APPEARANCE

       TO:    Clerk of the United States District Court
              for the Western District of New York


       You are hereby requested to enter my appearance as co-counsel for the United States

on the above-entitled action.



       DATED: Buffalo, New York, March 19, 2021


                                         JAMES P. KENNEDY, JR.
                                         United States Attorney


                                   By:   /S/LAURA A. HIGGINS
                                         Assistant United States Attorney
                                         United States Attorney=s Office
                                         Western District of New York
                                         138 Delaware Avenue
                                         Buffalo, New York 14202
                                         716/843-5862
                                         Laura.Higgins@usdoj.gov
